Citation Nr: 0637080	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis, disc disease and disc bulging at L5-S1 with 
lumbosacral pain syndrome, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs








INTRODUCTION

The veteran had active duty from January 1984 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a July 2006 VA Form 119 (Report of Contact), the veteran 
indicated that she wished to reopen a claim for entitlement 
to service connection for acid reflux secondary to her 
service-connected lumbar disability.  The issue of whether 
new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for acid 
reflux as secondary to a service-connected lumbar disability 
is REFERRED to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2006, the veteran through her representative 
forwarded additional medical records for consideration, 
including an April 2006 VA medical treatment record.  In an 
August 2006 letter, the veteran was advised by the RO that 
her appeal was being transferred to the Board.  Although the 
April 2006 VA medical treatment records were received by the 
Board in July 2006, prior to the transfer of the claims 
folder to the Board, they were not associated with the claims 
folder by the RO.  Instead, they were forwarded by the RO to 
the Board in August 2006.

Under 38 C.F.R. § 19.31(b)(1), the RO "will furnish" an 
Supplemental Statement of the Case if it receives additional 
pertinent evidence after the most recent Statement of the 
Case has been issued, but before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31(b)(1).

In order to protect the veteran's due process rights, the 
case is REMANDED for the following action:

The RO will review the evidence 
associated with the claims folder in July 
2006, in view of all the other evidence 
of record and readjudicate the claim.  
The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



